          Case 1:19-cr-00366-LGS Document 113 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                              Plaintiff,        :
                                                                :    19 Cr. 366 (LGS)
                            -against-                           :
                                                                :         ORDER
 STEPHEN M. CALK,                                               :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter to Chambers inbox dated October 14, 2020, the Government requested

certain redactions to an exhibit submitted in support of an application to adjourn trial.

        WHEREAS the proposed redactions contain confidential information, specifically sensitive

personal health information of third-party witnesses. It is hereby

        ORDERED that the Government’s proposed redactions are accepted. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589,

599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial court, a

discretion to be exercised in light of the relevant facts and circumstances of the particular case.”).

The Government’s proposed redactions are narrowly-tailored and necessary to prevent the

unauthorized dissemination of private health information of third-party witnesses. It is further
        Case 1:19-cr-00366-LGS Document 113 Filed 10/15/20 Page 2 of 2




       ORDERED that the Government shall file the exhibit in redacted form on ECF by October

16, 2020.

Dated: October 15, 2020
       New York, New York
